H A R P E T H V A L L E Y U T I L I T I E S                                                 )         C / A N o . 0 1 A 0 1 - 9 7 1 2 - C H - 0 0 6 9 9
D I S T R I C T O F D A V I D S O N A N D                                                   )         D A V I D S O N C O U N T Y
W I L L I A M S O N C O U N T I E S , T E N N E S S E E                                     )         C H A N C E R Y N O . 9 7 - 7 3 7 - I I I
                                                                                            )
                  P l a i n t i f f - A p p e l l a n t                                     )
                                                                                            )
                                                                                            )                       FILED
                  v .                                                                       )
                                                                                            )                             July 15, 1998
                                                                                            )
M E T R O P O L I T A N G O V E R N M E N T                                                 )                       Cecil W. Crowson
O F N A S H V I L L E A N D D A V I D S O N                                                 )                      Appellate Court Clerk
C O U N T Y , T E N N E S S E E                                                             )
                                                                                            )
                  D e f e n d a n t - A p p e l l e e                                       )




                                             I N      T H E      C O U R T      O F      A P P E A L S       A T    N A S H V I L L E




A P P E A L E D F R O M                  T H E C H A N C E R Y                 C O U R T        O F     D A V I D S O N    C O U N T Y ,   P A R T   T H R E E
A T N A S H V I L L E ,                  T E N N E S S E E

T H E         H O N O R A B L E          E L L E N            H O B B S      L Y L E ,      C H A N C E L L O R


R   O   B E   R   T     E .      P A R K E    R
L   .     M   A   R S   H A L    L A L B      R    I T T   O N
P   A   R K   E   R ,     L A    W R E N C    E    , C     A N T R E L L & D E A N
F   i   f t   h     F   l o o    r , 2 0      0      F o   u r t h A v e n u e , N o r t h
N   a   s h   v   i l   l e ,      T N 3      7    2 1 9
                  A t   t o r    n e y s      f    o r     P l a i n t i f f - A p p e l l a n t

P   A   U L D .             K   R I V A C K A
D   e   p a r t m       e   n   t o f L a w
2   0   4 M e t         r   o   p o l i t a n C o u r t h o u s e
N   a   s h v i l       l   e   , T N 3 7 2 0 1
              A t       t   o   r n e y f o r D e f e n d a n t - A p p e l l e e


                                                                  R E V E R S E D         A N D       R E M A N D E D


                                                                          H o u s t o n         M .     G o d d a r d ,    P r e s i d i n g   J u d g e

C O N C U R :

F R A N K S , J .
M c M U R R A Y , J .
                                  T h i s           i s     a     s u i t       b y       H a r p e t h               V a l l e y                   U t i l i t i e s                D i s t r i c t ,              a

m u n i c i p a l                 c o r p o r a t i o n                 o r g a n i z e d               u n d e r             t h e             U t i l i t y              D i s t r i c t                l a w s

o f    1 9 3 7 - - T . C . A .                        T i t l e         7 ,     C h a p t e r               8 2 ,         a g a i n s t                     M e t r o p o l i t a n

G o v e r n m e n t                   o f      N a s h v i l l e              a n d       D a v i d s o n                 C o u n t y ,                     T e n n e s s e e .                    H a r p e t h

V a l l e y - - a d v a n c i n g                           t w o       t h e o r i e s ,               b r e a c h               o f           c o n t r a c t                  a n d      u n j u s t

e n r i c h m e n t - - s e e k s                           t o       r e c o v e r           i n t e r e s t                 i t          a s s e r t s              i t          i s      d u e         a s   t o
                      1
$ 7 5 , 0 0 0                 p a i d         t o         M e t r o p o l i t a n                 G o v e r n m e n t                     b y           o w n e r s          o f         l o t s         i n    t w o

s e p a r a t e               s u b d i v i s i o n s                   t o     i n s u r e             t h a t           t h e            s u b d i v i s i o n s                       c o u l d

r e c e i v e             a p p r o v a l                 b y     t h e       M e t r o p o l i t a n                     P l a n n i n g                      C o m m i s s i o n                 b y

p r o v i d i n g                 t h e        f u n d s          n e c e s s a r y               t o       i n s t a l l                  w a t e r             a n d           w a s t e         w a t e r

t r e a t m e n t                 s e r v i c e s               i n     t h e       e v e n t           s u c h           s e r v i c e s                      w e r e           n o t      p r o v i d e d

b y    t h e          d e v e l o p e r s                   o r       t h e     U t i l i t y               D i s t r i c t .



                                  B y       i t s         i s s u e s         o n     a p p e a l             H a r p e t h                     V a l l e y           i n s i s t s                t h e

C h a n c e l l o r                   w a s         i n     e r r o r         i n     g r a n t i n g                 M e t r o p o l i t a n                         G o v e r n m e n t ' s

m o t i o n           f o r           s u m m a r y             j u d g m e n t .



                                  T h e        b r i e f          o f      M e t r o p o l i t a n                    G o v e r n m e n t                        m o r e           s p e c i f i c a l l y

s t a t e s           c e r t a i n                 s a l i e n t          f a c t s          r e l a t i v e                 t o          t h i s             d i s p u t e :



                                  H   a   r p e     t h V a       l   l e y i s           a     r e     g i   o n     a   l       u   t    i    l   i    t y     c r e a         t e d
            p     u   r   s   u   a   n   t t       o T e n       n   . C o d e           A   n n .       §     7     -   8   2   -   1    0    1   ,      e   t s e q           .
            H     a   r   p   e   t   h     V a     l l e y       i   s c h a r       g   e   d w       i t   h       p   r   o   v   i    d    i   n    g     w a t e r           a n d
            s     e   w   e   r   a   g   e t       r e a t m     e   n t s e r       v   i   c e s       t   o       c   u   s   t   o    m    e   r    s     w i t h i         n t h e
            g     e   o   g   r   a   p   h i c       b o u n     d   a r i e s       o   f     i t     s     s e     r   v   i   c   e         a   r    e a   , w h i           c h
            i     n   c   l   u   d   e   s p       o r t i o     n   s o f D         a   v   i d s     o n     C     o   u   n   t   y    ,        T    e n   n e s s e         e .

                      T               h   e M e t r o p           o l i t a     n G       o   v   e   r n m e     n t i s a m u n i c i p a l
            c o r p o r               a   t i o n w i t           h a m         e t r     o   p   o   l i t a     n c h a r t e r c r e a t e d
            p u r s u a               n   t t o T e n             n . C o       d e       A   n   n   . §         7 - 1 - 1 0 1 , e t s e q .     T h e
            M e t r o p               o   l i t a n P l           a n n i n     g C       o   m   m   i s s i     o n ( h e r e i n a f t e r " P l a n n i n g

            1
                                  M e t r o p o l i t a n             G o v e r n m e n t         p a i d       t o       H a r p e t h                 V a l l e y      t h e      $ 7 5 , 0 0 0
d e p o s i t .

                                                                                                        2
            C o m m i s s i o n " ) i s t h e c o m m i s s i o n                                               w i t h i n T h e M e t r o p o l i t a n
            G o v e r n m e n t r e s p o n s i b l e f o r t h e                                               a p p r o v a l o f s u b d i v i s i o n s
            o f D a v i d s o n C o u n t y , T e n n e s s e e .

                              T   h
                                  e M e         t r   o   p   o   l t i     a n     G   o v e   r n   m e   n   t , t       h r o u       g h     t h e P       l a n n   i n g
            C   o   m   m i   s   s
                                  i o n ,         e   n   t   e   r d e       i   n t   o t     w o     (   2   ) a g       r e e m       e n   t s t h a       t b o     n d e d
            t   h   e     f   u   t
                                  u r e         i n   s   t   a   l a l     t i   o n     o f     w   a t   e   r a n       d s e         w e   r i m p r       o v e m   e n t s
            (   h   e   r e   i   n
                                  a f t e       r     "   A   g   r e e     m e   n t   s " )     w   i t   h     t h e       o w n       e r   s o f t         h e
            D   u   n   a w   a   y W o o       d s       S   u   b i d     v i   s i   o n     ( h   e r   e   i n a f     t e r         " D   u n a w a y       W o o   d s " )
            a   n   d     t   h   e B V         1 7   7   6       E t s     a t   e s     S u   b d   i v   i   s i o n       ( h e       r e   i n a f t e     r " B     V
            1   7   7   6     E   s
                                  t a t e       s "   )   .         o B     t h     A   g r e   e m   e n   t   s r e       q u i r       e d     a d m i n     i s -
            t   r   a   t i   o   n o f         e s   c   r   o w f         u n   d s     b y     t   h e       P l a n     n i n g         C   o m m i s s     i o n     f o r
            t   h   e     f   u   t
                                  u r e         i n   s   t   a l l a       t i   o n     o f     s   e w   e   r l i       n e s         t o     s e r v e       e a c   h
            l   o   t     i   n   t h e         s u   b   d   i v i s       i o   n s   .       D u   r i   n   g t h       e y e         a r   s 1 9 7 7         a n d
            1   9   7   8 ,     $ 3 2 , 0       0 0       w   a s p         a i   d     i n t   o     e s   c   r o w       w i t h         P   l a n n i n     g
            C   o   m   m i   s s i o n ,         w   i   t   h r e         s p   e c   t t     o     D u   n   a w a y       W o o       d s     a n d $       4 3 , 0   0 0
            w   i   t   h     r e s p e c       t     t   o     B V         1 7   7 6     E s   t a   t e   s   .



                              T h e       c o n t r a c t                 a s     t o     D u n a w a y             W o o d s         S u b d i v i s i o n ,             w h i c h     i s

i d e n t i c a l - - e x c e p t                     a s         t o       t h e       d e s i g n a t i o n               o f       t h e       S u b d i v i s i o n - - t o

t h e     o n e         a s       t o     B V       1 7 7 6           E s t a t e s ,           a s     p e r t i n e n t                 t o     t h i s       a p p e a l ,

p r o v i d e s             t h e       f o l l o w i n g :



                      1 .     T                 h   e P l a n             n i n g C       o m m i s s i         o   n w     i   l   l c a u s e a n e s c r o w
            a c c o u n t t o                   b   e e s t a             b l i s h e     d f o r t             h   e p     u   r   p o s e o f r e c e i v i n g
            m o n i e s r e q u                 i   r e d f o             r t h e         f u t u r e           i   n s t   a   l   l a t i o n o f s e w e r
            l i n e s t o s e                   r   v e D u n             a w a y W       o o d s S u           b   d i v   i   s   i o n , S e c t i o n O n e .

                              2 .           S   a   i d       a   c c o u       n t w i l l b           e       i n f a v o           r       o f t h e
            M   e   t   r   o p o l i     t a   n     G   o   v   e r n m       e n t f o r s           u   c   h p u r p o           s   e   .     H o w   e   v e r , i n
            t   h   e       e v e n t       H   a   r p   e   t   h V a         l l e y U t i l         i   t   y D i s t r           i   c   t p r o v     i   d e s
            s   e   w   e   r s e r       v i   c   e     t   o     t h e         D u n a w a y         W   o   o d s S u b           d   i   v i s i o n   ,     S e c t i o n
            O   n   e   ,     p r i o     r     t   o     s   e   r v i c       e b y t h e             M   e   t r o p o l i         t   a   n G o v e     r   n m e n t ,
            t   h   e   n     s a i d       e   s   c r   o   w     a c c       o u n t w i l l             b   e a s s i g           n   e   d t o s       a   i d
            U   t   i   l   i t y D       i s   t   r i   c   t   .



                              T h e       c o n t r a c t s ,                   w h i c h       w e r e         d r a w n           b y       r e p r e s e n t a t i v e s           o f

M e t r o p o l i t a n                 G o v e r n m e n t ,                   d o     n o t     s p e c i f i c a l l y                     a d d r e s s       d i s p o s i t i o n

o f     t h e       i n t e r e s t             g e n e r a t e d                 b y     t h e       e s c r o w           a c c o u n t s .




                                                                                                  3
                          I t     i s     c l e a r         t h a t       M e t r o p o l i t a n           G o v e r n m e n t             d i d     n o t       c o m p l y

w i t h     t h e     t e r m s         o f     t h e       c o n t r a c t s         i n     t h a t       i t       d i d     n o t       p l a c e       t h e

f u n d s     d e p o s i t e d           i n       a     s e p a r a t e         e s c r o w       a c c o u n t ,           b u t     r a t h e r         i n

a c c o u n t s       m a n a g e d           b y       M e t r o p o l i t a n           G o v e r n m e n t ' s             D e p a r t m e n t           o f

F i n a n c e       a n d       r e t a i n e d           t h e     i n t e r e s t         e a r n e d         t h e r e f r o m           f o r

M e t r o p o l i t a n           G o v e r n m e n t ' s               o t h e r     o b l i g a t i o n s .



                          I n     l i g h t         o f     t h e       l a n g u a g e       o f     t h e       c o n t r a c t s ,             w h i c h       w e r e

d r a f t e d       b y     M e t r o p o l i t a n               G o v e r n m e n t ,         w e       c o n c l u d e           t h a t       t h e

C h a n c e l l o r         w a s       i n     e r r o r         i n     g r a n t i n g       M e t r o p o l i t a n               G o v e r n m e n t ' s

m o t i o n     f o r       s u m m a r y           j u d g m e n t .             M o r e o v e r ,         c o u n s e l           f o r     M e t r o p o l i t a n

G o v e r n m e n t         c o n c e d e d ,             w h e n       q u e s t i o n e d         b y     t h i s         C o u r t       d u r i n g         o r a l

a r g u m e n t ,         t h a t       h a d       t h e     f u n d s         b e e n     p l a c e d         i n     a     s e p a r a t e         e s c r o w

a c c o u n t       H a r p e t h         V a l l e y         w o u l d         b e   e n t i t l e d           t o     t h e       i n t e r e s t

g e n e r a t e d .



                          W e     a l s o       c o n c l u d e           t h a t     t h e     p a r t i e s           u n d e r       t h e       f a c t s       o f

t h i s     c a s e ,       b y     t h e i r           m o t i o n s       f o r     s u m m a r y         j u d g m e n t ,           c o n c e d e           t h a t

t h e r e     a r e       n o     d i s p u t e d           f a c t s       a n d     t h a t       i t     i s       a p p r o p r i a t e           t o       d i s p o s e

o f   t h e     d i s p u t e           o n     t h e       r e c o r d         p r e s e n t e d .



                          H a v i n g         r e v i e w e d           t h e     r e c o r d       w i t h       t h i s       i n     m i n d ,         w e     f i n d

t h a t ,     a s     a l r e a d y           n o t e d ,         H a r p e t h       V a l l e y         i s     e n t i t l e d           t o     t h e

i n t e r e s t       t h e       a c c o u n t s           w o u l d       h a v e       g e n e r a t e d           h a d     t h e       t e r m s       o f     t h e

c o n t r a c t       b e e n       f o l l o w e d .               W e     a l s o       f i n d     t h a t         i t     i s     a p p r o p r i a t e - - a s

s u g g e s t e d         b y     c o u n s e l           f o r     H a r p e t h         V a l l e y - - t o           r e m a n d         t h e     c a s e       t o




                                                                                      4
t h e     T r i a l       C o u r t       f o r     a   d e t e r m i n a t i o n         o f     t h e     a p p r o p r i a t e         p e r c e n t a g e

o f     i n t e r e s t         a n d     e n t r y     o f     a     j u d g m e n t     a c c o r d i n g l y .



                          I n     l i g h t       o f   o u r       d i s p o s i t i o n       o f     t h e     b r e a c h     o f     c o n t r a c t

t h e o r y ,       i t     i s     u n n e c e s s a r y           t h a t     w e   a d d r e s s       t h e     u n j u s t     e n r i c h m e n t

t h e o r y .



                          F o r     t h e     f o r e g o i n g         r e a s o n s     t h e       j u d g m e n t     o f     t h e       T r i a l

C o u r t     i s     r e v e r s e d         a n d     t h e       c a u s e     r e m a n d e d       f o r     f u r t h e r     p r o c e e d i n g s

n o t     i n c o n s i s t e n t           w i t h     t h i s       o p i n i o n .       C o s t s       o f     a p p e a l ,       a s     w e l l   a s

t h o s e     b e l o w ,         a r e     a d j u d g e d         a g a i n s t     M e t r o p o l i t a n         G o v e r n m e n t .



                                                                              _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                              H o u s t o n M . G o d d a r d , P . J .


C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
D o n T . M c M u r r a y , J .




                                                                                  5